DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a thermal element…being capable of producing thermal effects selected from at least one of heat or cold” in lines 8-10 of claim 1 and claim 8 lines 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “thermal element” is being interpreted according to the description in Paras. [0082], [0084], and [0086] of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-14, 16 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 5,462,515 to Tseng (herein Tseng).
Regarding claim 8, Tseng discloses a vibratory device for treating a site of a subject (massaging device, Fig. 4, which has the same internal components as the form of the device as shown in Figs. 1-3), the vibratory device comprising: a casing (surface layer 8 encloses the internal components of the device, Figs. 4-5) comprising an application area (top side of the device which faces the user, the surface that includes protuberances 81, 82, and 84, Fig. 6, see also annotated figure below where the application area is indicated by the red line); a plurality of vibrational sources contained within the casing (motors 1, 2 are disposed within surface layer 8, Figs. 4 and 5), wherein the vibrational source is capable of producing vibration (motors 1, 2 create a vibrating massaging effect, Col. 2 lines 53); each one of the plurality of vibrational sources producing at least one of a different amplitude of the vibration than another one of the plurality of vibrational sources (the massaging device includes control circuitry which supplies differing power inputs to each motor which result in differing amplitudes of vibration between each motor 1, 2, Col. 3 lines 15-31); a switch in operative communication with the plurality of 

    PNG
    media_image1.png
    517
    762
    media_image1.png
    Greyscale

Annotated Fig. 1 of Tseng
Regarding 9, Tseng discloses wherein the thermal element is secured to the casing by at least one attachment element (heating coil 6 is secured to the surface layer 8 through frictional engagement with fabric layers 7 secured with surface layer 8, Col. 2 lines 55-56, Figs. 4-5).
Regarding 10, Tseng discloses wherein the vibratory device is configured to transfer the vibration from the plurality of vibrational sources to the site's surface through the application 
Regarding 11, Tseng discloses wherein the thermal element is adapted to transfer the vibration to the site through the application area (the heating coil 6 is disposed between the motors 1, 2 and the application area, note that while Fig. 5 shows the heating coil 6 between only motor 2 and the application area, the heating coil 6 can be configured adjacent both motors, see, for example, Fig. 1).
Regarding 12, Tseng discloses wherein the plurality of vibrational sources are in mechanical communication with the thermal element such that substantially all the vibration from the plurality of vibrational sources and the at least one thermal effect from the thermal element are transferred through the application area (the heating coil 6 is disposed between the motors 1, 2 and the application area, note that while Fig. 5 shows the heating coil 6 between only motor 2 and the application area, the heating coil 6 can be configured adjacent both motors, see, for example, Fig. 1, therefore the vibration from motors 1, 2 will pass through heating coil 6 to the application area and the heat generated by the heating coil 6 will further pass to the application area, Fig. 5 and annotated figure).
Regarding 13, Tseng discloses wherein the vibratory device is configured to provide the at least one thermal effect simultaneously with the vibration (when device is turned on an power is delivered to the device, the power is split and delivered to both the heating coil 6 and motors 1, 2 to allow simultaneous activation, Col. 3 lines 14-15); and wherein the application area is configured to allow transfer of the vibration from the plurality of vibrational sources to a surface of the site of subject (the heating coil 6 is disposed between the motors 1, 2 and the application 
Regarding 14, Tseng discloses wherein the combination of vibration and the at least one thermal effect transmitted produces a vibrational analgesia and thermal analgesia treatment effective to reduce pain associated with the site of the subject (the device can reduce muscle pain associated with the person, Col. 4 lines 48-50).
Regarding 16, Tseng discloses wherein the thermal element comprises an electric heating element (heating coil 6 is a resistive wire powered electrically, Fig. 4); and wherein the vibratory device is further configured to initiate the at least one thermal effect by activating the thermal element using the switch (switch 92 controls power flow to both the heating coil 6 and motors 1, 2, Col. 3 lines 14-15).
Regarding 20, Tseng discloses wherein the casing is dimensioned and shaped to be secured along a curvature of at least a subject's back and neck (the massaging device is configured to be placed along various parts of the user’s body, Col. 4 lines 43-48).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 16, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 6,511,446 to Wu (herein Wu) in view of US Pat. Pub. 2006/0211963 to Spirk et al (herein Spirk) and US Pat. Pub. 2006/0094992 to Imboden et al (herein Imboden), collectively.
Regarding claim 1, Wu discloses a vibratory device for treating a site of a subject (massage bead with heat application, Fig. 1), the device comprising: a casing (case body 1 with 

    PNG
    media_image2.png
    548
    879
    media_image2.png
    Greyscale

Annotated Fig. 1 of Wu 
Wu discloses a vibrational source (vibrating wave generator 4, Fig. 1); but does not disclose a plurality of vibrational sources contained within the casing.  Further, Wu inherently discloses a device to control power to the heat generator and the vibrating wave generator through guide wires (Wu 30, 40), such a control device needed to facilitate Wu’s portability 
However, Spirk teaches a massage bar (700, Fig. 7A) including a plurality of vibrational sources contained within the casing (body of bar 700 houses several vibrating motors 720, Para. 50, Fig. 7B, each vibrating motor 720 being independently operable and controllable by electronic control board 721, Para. 50, Fig. 7B), a switch in operative communication with the plurality of vibrational sources for controlling operation of the at least one vibrational source (power is controlled to the motors 720 by control board 721, the device being turned on and off by a switch, such as switch 114, Paras. 38 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational source of Wu to be multiple motors operable independently as taught by Spirk in order to achieve “various types of vibrating effects” on the user’s skin (Spirk Para. 50).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inherent switch of modified Wu to include a switch to control the vibration as taught by Spirk in order to facilitate activation of the device only at desired times by the user.
Modified Wu discloses independent control of each of the plurality of motors (Spirk motors 720 are separately controlled by the control board 721), but Wu, as modified above, does not disclose each one of the plurality of vibrational sources producing at least one of a different frequency of the vibration and a different amplitude of the vibration than another one of the plurality of vibrational sources.
However, Imboden teaches a personal vibrating unit (Fig. 1) including each one of the plurality of vibrational sources (housing 10 of the vibrating unit may include multiple motor modules 12, Para. 43) producing at least one of a different frequency of the vibration than another one of the plurality of vibrational sources (“when multiple motor modules are employed, each module could offer a different frequency or intensity of vibration,” Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the independently controlled motors of modified Wu to operate at varying frequencies as taught by Imboden in order to allow the vibrations to interfere with one another to cause beats or periodic shifts in intensity over time (Imboden Para. 43).
Regarding claim 2, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Wu further discloses wherein the application area is configured to allow transfer of the at least one thermal effect from the thermal element to a surface of the site of the subject (Wu heat from heat generator 3 passes through canopy case body 1 to the user, Wu Col. 1 lines 48-52) and the vibration from the plurality of vibrational sources to the surface of the site of the subject (Wu vibration from Spirk vibrating motors 720 passes through Wu heat generator 3 and canopy case body 1 to the user, Wu Col. 1 lines 47-48, Wu Fig. 1).
Regarding claim 3, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Wu further discloses the device further comprising a band attached to an outer surface of the casing (massage beads are attached to mat plane 5 which includes a band having hook fastener 12 and loop fastener 13, Fig. 3, massage beads of Figs. 1-2 are arranged in an array as 
Regarding claim 4, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Wu further discloses wherein at least a portion of the thermal element pocket is comprised of a thermally conductive and rigid material capable of transmitting vibration and the at least one thermal effect (canopy case body 1 is formed of a rigid material to support a user’s body without collapsing, Fig. 5, the canopy case body 1 further allowing heat transfer from the heat generator 3 to the user, Col. 1 lines 48-52).
Regarding claim 5, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Wu further discloses wherein the thermal element is secured by a clip (heat generator 3 is placed into cavity, annotated figure, the cavity being closed by clipping the clip tenons 11 of case body 1 into tenon holes 21, thereby preventing heat generator 3 from falling out of the cavity, Col. 2 lines 29-32, Fig. 2).
Regarding claim 6, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Modified Wu further discloses wherein the vibratory device is configured to provide the at least one thermal effect simultaneously with the vibration (Wu heat generator 3 and Spirk vibrating motors 720 apply effects simultaneously, Wu Col. 1 lines 8-12); and wherein the application area of the thermal pocket is configured to allow simultaneous transfer of the at least one thermal effect from the thermal element and the vibration from the plurality of vibrational 
Regarding claim 7, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Wu further discloses wherein the combination of vibration and the at least one thermal effect transmitted produces a vibrational analgesia and thermal analgesia treatment effective to reduce pain associated with the site of the subject (massage bead structure applies a massage effect to the user, which can reduce pain associated with the site, Col. 1 lines 8-12).
Regarding claim 8, Wu discloses a vibratory device for treating a site of a subject, the vibratory device comprising (massage bead with heat application, Fig. 1): a casing (case body 1 with bottom cover 2, Fig. 1) comprising an application area (top area of case body 1 which is pressed against a user, Fig. 1 and red line in annotated figure above); a vibrational source contained within the casing, wherein the vibrational source is capable of producing vibration (vibrating wave generator 4, Fig. 1); and a thermal element secured to the casing (heat generator 3, secured to the canopy case body 1 at least by bottom cover 2, Fig. 1), the thermal element being capable of producing heat (heat generator 3 supplies heat to the casing, Col. 1 lines 45-47, the heat generator 3 applying heat to the user when generator 3 is powered, conversely, heat generator 3 applies a cold treatment when not powered, Fig. 1).
Wu discloses a vibrational source (vibrating wave generator 4, Fig. 1); but does not disclose a plurality of vibrational sources contained within the casing.  Further, Wu inherently discloses a device to control power to the heat generator and the vibrating wave generator through guide wires (Wu 30, 40), such a control device needed to facilitate Wu’s portability without constant heat/vibration; however, Wu does not explicitly disclose a switch in operative 
However, Spirk teaches a massage bar (700, Fig. 7A) including a plurality of vibrational sources contained within the casing (body of bar 700 houses several vibrating motors 720, Para. 50, Fig. 7B, each vibrating motor 720 being independently operable and controllable by electronic control board 721, Para. 50, Fig. 7B), a switch in operative communication with the plurality of vibrational sources for controlling operation of the at least one vibrational source (power is controlled to the motors 720 by control board 721, the device being turned on and off by a switch, such as switch 114, Paras. 38 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational source of Wu to be multiple motors operable independently as taught by Spirk in order to achieve “various types of vibrating effects” on the user’s skin (Spirk Para. 50).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inherent switch of modified Wu to include a switch to control the vibration as taught by Spirk in order to facilitate activation of the device only at desired times by the user.
Modified Wu discloses independent control of each of the plurality of motors (Spirk motors 720 are separately controlled by the control board 721), but Wu, as modified above, does not disclose each one of the plurality of vibrational sources producing at least one of a different frequency of the vibration and a different amplitude of the vibration than another one of the plurality of vibrational sources.  
However, Imboden teaches a personal vibrating unit (Fig. 1) including each one of the plurality of vibrational sources (housing 10 of the vibrating unit may include multiple motor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the independently controlled motors of modified Wu to operate at varying frequencies as taught by Imboden in order to allow the vibrations to interfere with one another to cause beats or periodic shifts in intensity over time (Imboden Para. 43).
Regarding claim 9, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Wu further discloses wherein the thermal element is secured to the casing by at least one attachment element (heat generator 3 is placed into cavity, annotated figure, the cavity being closed by clipping the clip tenons 11 of case body 1 into tenon holes 21, thereby preventing heat generator 3 from falling out of the cavity, Col. 2 lines 29-32, Fig. 2).
Regarding claim 10, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Modified Wu further discloses wherein the vibratory device is configured to transfer vibration from the plurality of vibrational sources to the site's surface through the application area (Wu vibration from Spirk vibrating motors 720 passes through Wu heat generator 3 and canopy case body 1 to the user, Col. 1 lines 47-48, Fig. 1).
Regarding claim 11
Wu further discloses wherein the thermal element is adapted to transfer the vibration to the site through the application area (vibration from vibrating wave generator 4 passes through heat generator 3 and canopy case body 1 to the user, Col. 1 lines 47-48, Fig. 1).
Regarding claim 12, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Modified Wu discloses wherein the plurality of vibrational sources are in mechanical communication with the thermal element such that substantially all the vibration from the plurality of vibrational sources and the at least one thermal effect from the thermal element are transferred through the thermal element (Spirk vibrating motors 720 are pressed together with the Wu heat generator 3, Wu Col. 2 lines 34-37, vibration passing through Wu heat generator 3 and Wu canopy case body 1 to the user, Wu Col. 1 lines 47-48, Fig. 1, heat generated within Wu heat generator 3 also passing to the user).
Regarding claim 13, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Wu further discloses wherein the vibratory device is configured to provide the at least one thermal effect simultaneously with the vibration (Wu heat and vibration therapy are provided simultaneously, Wu Col. 1 lines 8-12); and wherein the application area is configured to allow transfer of the vibration from the plurality of vibrational sources to a surface of the site of subject (vibration from Spirk vibrating motors 720 passes through Wu heat generator 3 and Wu canopy case body 1 to the user, Wu Col. 1 lines 47-48, Fig. 1).
Regarding claim 14
Wu further discloses wherein the combination of vibration and the at least one thermal effect transmitted produces a vibrational analgesia and thermal analgesia treatment effective to reduce pain associated with the site of the subject (massage bead structure applies a massage effect to the user, which can reduce pain associated with the site, Col. 1 lines 8-12).
Regarding claim 16, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.
Modified Wu further discloses wherein the thermal element comprises electric heating elements (Wu heat generator 3 is an electric heating element, Col. 2 lines 17-19, Fig. 1); and wherein the vibratory device is further configured to initiate a thermal effect by activating the thermal element using the switch (Spirk switch 114 controls operation of the device, including flow of energy from the battery, Spirk Paras. 38 and 50).
Regarding claim 20, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Wu discloses wherein the casing is dimensioned and shaped to be secured along a curvature of at least one of a subject's back, shoulder, or neck (massage beads are disposed on a flexible mat plane 5 which may be placed on the contours of the body, Fig. 3).
Regarding claim 22, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Modified Wu further discloses wherein the plurality of vibrational sources are configured to produce a plurality of intermittent vibration cycles with the different frequency of the vibration (Spirk switch 114 controls operation of Spirk vibrating motors 720, including to be able to turn on/off the motors, which creates different cycles of vibration, Spirk Paras. 38 and 50).

Claims 1, 2, 4-7, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Tseng in view of US Pat. 5,007,410 to DeLaney (herein DeLaney).
Regarding claim 1
Regarding claim 2, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Tseng further discloses wherein the application area is configured to allow transfer of the at least one thermal effect from the thermal element to a surface of the site of the subject (heating coil 6 passes the generated heat to the application area, annotated figure) and the vibration from the at plurality of vibrational sources to the surface of the site of the subject (the heating coil 6 is disposed between the motors 1, 2 and the application area, note that while Fig. 5 shows the heating coil 6 between only motor 2 and the application area, the heating coil 6 can be configured adjacent both motors, see, for example, Fig. 1, the vibration passing through the heating coil 6 to the application area to the user).
Regarding claim 4, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Tseng further discloses wherein at least a portion of the thermal element pocket is comprised of a thermally conductive and rigid material capable of transmitting vibration and the at least one thermal effect (the application area is configured to support the user’s body, therefore it must be sufficiently rigid to support the user’s body without collapsing, and the application area is configured to conduct heat from the heating coil 6 to the user, Fig. 4).
Regarding claim 5, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Tseng further discloses wherein the thermal element is secured by friction (heating coil 6 is secured to the surface layer 8 through frictional engagement with fabric layers 7 secured with surface layer 8, Col. 2 lines 55-56, Figs. 4-5).
Regarding claim 6, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Tseng further discloses wherein the vibratory device is configured to provide the at least one thermal effect simultaneously with the vibration (when device is turned on an power is delivered to the device, the power is split and delivered to both the heating coil 6 and motors 1, 2 to allow simultaneous activation, Col. 3 lines 14-15); and wherein the application area is configured to allow simultaneous transfer of the at least on thermal effect from the thermal element and the vibration from the plurality of vibrational sources to a surface of the site of subject (the heating coil 6 is disposed between the motors 1, 2 and the application area, note that while Fig. 5 shows the heating coil 6 between only motor 2 and the application area, the heating coil 6 can be configured adjacent both motors, see, for example, Fig. 1).
Regarding claim 7, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Tseng further discloses wherein the combination of vibration and the at least one thermal effect transmitted produces a vibrational analgesia and thermal analgesia treatment effective to reduce pain associated with the site of the subject (the device can reduce muscle pain associated with the person, Col. 4 lines 48-50).
Regarding claim 22, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Tseng further discloses wherein the plurality of vibrational sources are configured to produce a plurality of intermittent vibration cycles with the different amplitude of the vibration (the motors 1, 2 are operated in fixed time periods at differing amplitudes, Col. 3 lines 1-7).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Tseng and DeLaney, as applied to claim 1 above, and further in view of Wu.
Regarding claim 3, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Tseng further discloses a cavity in the thermal element pocket for containing the thermal element (heating coil 6 disposed within a cavity in the massage device, see annotated figure above).  Tseng, as modified above, does not disclose a band attached to an outer surface of the casing
However, Wu teaches a massage bead device (Fig. 1) including a band attached to an outer surface of the casing (massage beads are attached to mat plane 5 which includes a band having hook fastener 12 and loop fastener 13, Fig. 3, massage beads of Figs. 1-2 are arranged in an array as part of the device as shown in Fig. 3, Col. 2 lines 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage device of modified Tseng to include a strap as taught by Wu in order to facilitate utilizing the massage device in a mobile manner.

Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Wu, Spirk and Imboden, as applied to claim 14, and in further view of US Pat. Pub. 2005/0201574 to Lenhardt (herein Lenhardt).
Regarding claim 17, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.  Wu, as modified above, does not disclose wherein the switch comprises a wireless device having application software configured to 
However, Lenhardt teaches a head vibration system (Fig. 1) including wherein the switch (receiving device 530 acts to trigger the device, Para. [0079]) comprises a wireless device (receiving device 530, Fig. 12) having application software configured to transmit instructions regarding operation of the vibratory device (receiving device 530 may be a computer, desktop or PDA, Para.  [0079] lines 27-30, receiving device 530 transmits stimulus signals to a vibration device located on the user’s head via the internet or other wireless network, Para. [0079] lines 41-43, Fig. 12); and the application software is operational to transmit the instructions to the vibratory device (receiving device 530 transmits stimulus signals to a vibration device located on the user’s head via the internet or other wireless network, in the form of a PDA, an application software interfacing with the vibration device, Para. [0079] lines 41-43, Fig. 12, the stimulus signal including at least a vibration frequency to be applied to the user, Para. [0052] lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of modified Wu to be a PDA as taught by Lenhardt in order to control the device using widely available and accessible wireless devices from a remote location.
Regarding claim 18
Modified Wu further discloses wherein operation of the vibratory device comprises66 Attorney Docket No. 00621.006-PA-USIselection of a parameter associated with vibration; and wherein a vibration parameter comprises a frequency associated with the vibration (Lenhardt the stimulus signal including at least a vibration frequency to be applied to the user, Lenhardt Para. [0052] lines 7-9).

Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Tseng in view of Lenhardt.
Regarding claim 17, Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.  Tseng, as modified above, does not disclose wherein the switch comprises a wireless device having application software configured to transmit instructions regarding operation of the vibratory device; and the application software is operational to at least one of: present information regarding operation of the vibratory device to a user via one or more graphic user interfaces on the wireless device, receive instructions regarding operation of the vibratory device from a user, and transmit the instructions to the vibratory device.
However, Lenhardt teaches a head vibration system (Fig. 1) including wherein the switch (receiving device 530 acts to trigger the device, Para. [0079]) comprises a wireless device (receiving device 530, Fig. 12) having application software configured to transmit instructions regarding operation of the vibratory device (receiving device 530 may be a computer, desktop or PDA, Para.  [0079] lines 27-30, receiving device 530 transmits stimulus signals to a vibration device located on the user’s head via the internet or other wireless network, Para. [0079] lines 41-43, Fig. 12); and the application software is operational to transmit the instructions to the vibratory device (receiving device 530 transmits stimulus signals to a vibration device located on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of modified Tseng to be a PDA as taught by Lenhardt in order to control the device using widely available and accessible wireless devices from a remote location.
Regarding claim 18, the modified Tseng discloses all the claimed limitation, as discussed above with respect to the rejection of claim 17.
Modified Tseng further discloses wherein operation of the vibratory device comprises66 Attorney Docket No. 00621.006-PA-USIselection of a parameter associated with vibration; and wherein a vibration parameter comprises a frequency associated with the vibration (Lenhardt the stimulus signal including at least a vibration frequency to be applied to the user, Lenhardt Para. [0052] lines 7-9).

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Wu, Spirk, and Imboden, as applied to claim 1 above, and further in view of US Pat. 5,802,865 to Strauss (herein Strauss).
Regarding claim 21, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim.  Wu, as modified above, does not disclose wherein at least a portion of a remainder of the casing other than the application area is formed of a material different than the application area and having vibration transfer characteristics.
However, Strauss teaches a personal cooler (10, Fig. 1) including wherein at least a portion of a remainder of the casing (housing 20 is formed of a plastic material; the plastic, by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified canopy case body and bottom cover of modified Wu to be formed of different materials as taught by Strauss in order to allow the device to flex in portions while still maintain sufficient vibration and thermal transfer properties against the user’s skin.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Tseng and DeLaney, as applied to claim 1 above, and further in view of Strauss.
Regarding claim 21, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim.  Tseng, as modified above, does not disclose wherein at least a portion of a remainder of the casing other than the application area is formed of a material different than the application area and having vibration transfer characteristics.
However, Strauss teaches a personal cooler (10, Fig. 1) including wherein at least a portion of a remainder of the casing (housing 20 is formed of a plastic material; the plastic, by nature of being a material in solid phase, having vibration transferring characteristics, Col. 3 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified canopy case body and bottom cover of modified Tseng to be formed of different materials as taught by Strauss in order to allow the device to flex in portions while still maintain sufficient vibration and thermal transfer properties against the user’s skin.

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Wu, Spirk, and Imboden, as applied to claim 1 above, and further in view of US Pat. 5,902,256 to Benaron (herein Benaron).
Regarding claim 23, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Wu, as modified above, does not disclose wherein the application area takes the form of a solid plate.
However, Benaron teaches a massage unit with replaceable hot and cold packs (Fig. 1) including wherein the application area takes the form of a solid plate (surface of upper portion 24, as seen at top of Fig. 2, forms a plate surface, the vibrator assemblies 36 being disposed below this surface and vibrations carried therethrough, Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application area of modified Wu to be formed as a solid plate as taught by Benaron in order to disperse the vibration and heat over a wider area on the user’s body to reduce risk of injury.

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Tseng and DeLaney, as applied to claim 1 above, and further in view of Benaron.
Regarding claim 23, the modified Tseng discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Tseng, as modified above, does not disclose wherein the application area takes the form of a solid plate.
However, Benaron teaches a massage unit with replaceable hot and cold packs (Fig. 1) including wherein the application area takes the form of a solid plate (surface of upper portion 24, as seen at top of Fig. 2, forms a plate surface, the vibrator assemblies 36 being disposed below this surface and vibrations carried therethrough, Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application area of modified Tseng to be formed as a solid plate as taught by Benaron in order to disperse the vibration and heat over a wider area on the user’s body to reduce risk of injury.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0055330 to Rutherford and US 2003/0181835 to Klein each recite a massage device to be utilized on the person’s body.
US 6,537,235 to Connor et al, US 6,093,164 to Davis et al, US 5,545,125 to Tseng, US 5,125,398 to Horton, US 3,557,781 to Kaye, US 2005/0070827 to Lee, US 2004/0133133 to Dreimann et al, US 2004/0097851 to Inada et al, and US 2003/0131414 to Lee each recite a massage apparatus.
US 6,217,533 to McCambridge and US 4,570,616 to Kunz et al each recite a vibrating massager including a plurality of vibrational sources in a single device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785